DENY; and Opinion Filed April 14, 2014.




                                            S
                                 Court of Appeals
                                                 In The


                          Fifth District of Texas at Dallas
                                         No. 05-14-00388-CV

                          IN RE DOROTHEA E. H. LASTER, Relator

                  Original Proceeding from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-06-08087-Z

                               MEMORANDUM OPINION
                           Before Justices FitzGerald, Francis, and Lewis
                                     Opinion by Justice Lewis
        Relator filed this petition for writ of mandamus alleging that the trial court has abused its

discretion in refusing to authorize payment of the bills she has submitted as court appointed counsel

for a parent in a parental rights termination suit. The facts and issues are well known to the parties, so

we need not recount them herein. Based on the record before us, and taking all the facts in relator’s

petition as true, we conclude as a matter of law that relator has not shown she is entitled to the relief

requested.   See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)

(orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                       /David Lewis/
                                                       DAVID LEWIS
140388F.P05                                            JUSTICE